 470DECISIONSOF NATIONALLABOR RELATIONS BOARDSheet Metal Workers International Association, LocalUnion No.18andCircle T Construction, Inc.andCarpentersDistrictCouncil of North CentralTexasof the United Brotherhood of Carpentersand Joiners of America,AFL-CIO,RepresentingCarpenter Local Unions No.198, 1526 and 1822.Case 16-CD-109March 7, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Circle T Construction, Inc.,herein called Employer, alleging a violation ofSection8(b)(4)(D)of the Act by Sheet MetalWorkers International Association, Local Union No.18, herein called Sheet Metal Workers. Pursuant to anotice, a hearing was held on June 21, July 30 and31, and August 1, 1973, in Fort Worth, Texas, beforeHearing Officer Evert P. Rhea. The Employer, theSheetMetalWorkers, and CarpentersDistrictCouncil of North Central Texas of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, representing Carpenters Local UnionsNo. 198, 1526 and 1822, herein called Carpenters,appeared at the hearing and were all afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the basis of the entire record I in this case,the Board makes the following findings:1.THE BUSINESSON THE COMPANYThe parties stipulated, and we find, that theEmployer, a Texas corporation engaged in thebusiness of acoustical and drywall ceiling workiThe postheanng request of Sheet Metal Workers to admit evidence oftheAugust 16. 1973, decision of the Appeals Board of the Plan forSettlement of Jurisdictional Disputes Building and Construction industry ishereby granted and the decision is hereby made part of the record herein.2Commencing with November 1972, the Employer performed over$500,000worth of business per year in the construction industry andannually purchased in excess of $50,000 worth of goods and materials fromacross state lines3The Sheet Metal Workers contends that a prior settlement of a disputegenerally described as wall and ceiling construction,is an employer within the meaning of Section 2(2) ofthe Act.2II.THELABOR ORGANIZATIONSThe parties stipulated, and we find, that the SheetMetal Workers and the Carpenters are labor organi-zations within the meaning of Section 2(5) of the Act.III.THE DISPUTEA.Background and Facts of the DisputeThe site of the instant dispute is the Dallas-FortWorth Airport which is presently under construction.The Employer is performing the ceiling installationwork on Terminal 2W under a subcontract with theMayes Company. Mayes is the prime contractor forthe completion of work on Terminal 2W accordingto the specifications of Braniff International, whichwill occupy this terminal.The Employer is a member of the North TexasContractors Association, which has a contract withthe Carpenters. Fifty carpenters have been employedon Terminal 2W and the Employer has assigned thedisputedwork to the Carpenters,as is its usualpractice. There are three otherterminalswhere metalpan ceilings are presently being installed. At two ofthese terminals employees represented by the Car-penters are performing this work, while work on thethird is being performed by sheetmetal workers.There is no agreed-upon method for settlingjurisdictionaldisputesby which all parties arebound3 and there are no outstanding Board certifica-tions which apply to any of the work involved herein.B.TheWork in DisputeThis dispute concerns the assignment of the workinvolved in the installation of metal pan ceilings. Thework involves attachment of T bars to channelswhich are hung by hangers from the concrete ceiling.The T bars are attached by means of a metal clip.The work also involves the sizing and insertion of themetal pans into the T bars.C.Contentions of the PartiesThe Carpenters and the Sheet Metal Workers filedbriefs in this case, while the Employer submittedoversimilar work at the same terminal between it and Acoustics By Boggs,another ceiling subcontractor,isapplicable and controlling of this disputeAs wefind the record herein insufficient to establish any relationshipbetween the Employer and Boggs, we find the prior settlement inapplicableto this dispute.Furthermore,the collective-bargaining agreement betweenthe Employer and the Carpenters provides that all jurisdictional disputes"shall be decidedby the Employerfiling a petition with the National LaborRelations Board and the Employer seeking a determination pursuant toSection 10(k) of the NationalLaborRelationsAct, asamended."209 NLRB No. 75 SHEET METAL WORKERS INTL. ASSN. LOCAL 18final argument at the hearing in lieu of a brief inwhich it adopted primarily the claims made by theCarpenters.The Employer assigned the work in dispute toemployees represented by the Carpenters and favorsthat assignment rather than one to members of theSheetMetalWorkers.The Employer submittedtestimony that it considers the carpenters moreefficientand skillful in the performance of thedisputed work and that it believes that assignment ofthis work to sheetmetal workers would complicate itsperformance of its contract with Mayes.The Carpenters claims that the Employer's assign-ment of the disputed work to employees which itrepresents is a proper assignment and that theCarpenters can provide a sufficient number of skilledcraftsmen in the Dallas-Fort Worth area for thisinstallation work, whereas Sheet Metal Workers doesnot have this capability. The Carpenters furthercontends that factors such as skill, economy ofoperation, and past practice, as well as its collective-bargaining agreement with the Employer, favorassignment of the disputed work to employees whichit represents.Besides claiming the disputed work by virtue of itspriordispute and settlement with Acoustics ByBoggs,4 SheetMetalWorkers also contends thatfactors such as several awards by the National JointBoard for the Adjustment of Jurisdictional Disputes,area practice, and its constitution favor awarding thedisputedwork to employees which it represents.D.Applicability of theStatuteThe record herein shows that, in May 1973, thenbusiness agent for the Sheet Metal Workers, GordenPrice,made a telephone request of the MayesCompany for the disputed work. An executive ofMayes told him that his craft would not be able toobtain the work. Price knew, in January 1973, thatthe Employer was low bidder with Mayes and that itwould use carpenters to do the work. Price respond-ed by asking where the pickets should be placed ifthe Carpenters was given the work.Picketingwas commenced by the Sheet MetalWorkers on June 4, 1973. The picketing was directedat Circle T Construction Company, Inc. The reasongiven was that the Company did not have a contractwith the Sheet Metal Workers. The charges hereinwere filed on June 4, 1973, and the picketing ceased 3days thereafter.The picketing was honored bymembers of the Plumbers and Electricians workingon the construction project.4 See In.3, supra.eN L R BvRadio and Television Broadcast EngineersUnion, Local1212,International Brotherhoodof ElectricalWorkers, AFl-CIO [Columbia471We find, therefore, based on the above that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeisproperly before the Board for determination underSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after takinginto account the evidence supporting the claims ofthe parties and balancing all relevant factors.5We shall set forth below those factors which wefind relevant in determining the dispute herein.1.Collective-bargaining agreementsThe Employer entered into a collective-bargainingagreement with the Carpenters on March 5, 1973,which explicitly provides that the Carpenters workjurisdiction includes "the installation of all types ofmetal ceilings."The Employer has no collective-bargaining agree-ments with the Sheet Metal Workers and the recorddoes not support the contention of the Sheet MetalWorkers that the Employer's agreement with theCarpenters was improperly entered into.We thus find this factor favors awarding thedisputedwork to employees represented by theCarpenters.2.Skill and trainingWhile the record shows that both groups ofemployees have performed the work in dispute in thepast, it also shows that the Carpenters has both anon-the-job training program for this work and a 4-year classroomtrainingprogram wherein its mem-bers receive specific training in the installation of alltypes of ceilings including metal pan. The SheetMetalWorkers provides only on-the-job training.The record also contains testimony that on occasionsin the past other contractors have run into extraordi-nary cost overrunsinstallingmetal pan ceilings dueto the inefficiency of sheetmetal workers' perform-ance of the work in dispute.We find therefore that factors of skill and trainingmilitate in favor of awarding the disputed work toemployees represented by the Carpenters.3.Employer's past practiceAlthough the Sheet Metal Workers correctly pointsout that the Employer has never installed metal panceilings prior to this job, it has always employedBroadcastingSystem],364 U.S.573;International AssociationofMachinists,Lodge No 1743, AFL-CIO (J A. Jones ConstructionCompany),135 NLRB1402.1410-11. 472DECISIONS OF NATIONALLABOR RELATIONS BOARDcarpenters in the past to perform its other types ofceiling work. .We find therefore that this factor favors awardingthe disputed work to employees represented by theCarpenters.4.Area practiceThe record contains evidence that both crafts havedone the disputed work in the relevant area. In fact,both are currently involved in performing thedisputed work at different terminals of this sameairport.We find therefore that this factor favors neither theCarpenters nor the Sheet Metal Workers.5.Awardsof Joint BoardsSheet Metal Workers has submitted several awardsfrom the National Joint Board granting work insimilar situations to employees it represents. TheCarpenters has challenged the validity of the awardsfrom the Joint Board, on grounds that those awardswere based on its being in noncompliance and not onany relevant factors insofar as this Board's determi-nation is concerned. As notedsupra,the only award,involving somewhat similar work, from the newImpartialJurisdictionalDisputesBoard for theConstruction Industry has been decided on appeal infavor of the Sheet Metal Workers after the DisputesBoard had first awarded the work to the Carpenters.We thus find this factor favors awarding thedisputed work to employees represented by the SheetMetal Workers, but do not find it controlling.6.Extent of awardThe Carpenters and the Employer are seeking abroad order extending the award to future buildingsat the airport jobsite. The Sheet Metal Workersopposes such an award.Inasmuch as none of the witnesses for the Employ-er or any other interested party were able to testifythat they might be involved in providing the samework on additional terminals, we will limit the awardherein to the dispute over the work at Terminal 2W.ConclusionUpon consideration of all pertinent factors in theentire record, we conclude that the work in disputeinvolves the installation of metal pan ceilings forTerminal 2W of the Dallas-Fort Worth Airport, andsuch work should be assigned to the employeesrepresented by the Carpenters rather than thoserepresented by the Sheet Metal Workers. We reachthe conclusion relying on the Employer's assignment,thecollective-bargaining agreement between theEmployer and the Carpenters, and the Employer'spast practice, as well as the skill and training of theemployees involved.Accordingly, we shall award the disputed work tothose employees who are represented by the Carpen-ters,but not to that Union or its members. Ourpresent determination is limited to the particulardispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon theforegoingfindings and the entire record in this proceeding, theNational Labor Relations Board makes the followingdetermination of dispute:1.Employees of Circle T Construction, Inc.,Dallas,Texas, currently represented by CarpentersDistrictCouncil of North Central Texas of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO,representingCarpenter LocalUnions No. 198, 1526 and 1822, are entitled toperform the work of installingthe metal pan ceilingson Terminal 2W of the Dallas-Fort Worth Airport.2.SheetMetalWorkersInternationalAssocia-tion,Local Union No.18, is not entitled,by meansproscribed by Section 8(b)(4)(D) of the Act, to forceor require Circle T Construction, Inc., to assign theabove work to sheetmetal workers represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute,SheetMetal WorkersInternational Association, Local Union No. 18, shallnotify theRegionalDirectorforRegion 16, inwriting, whether ornot it will refrainfrom forcing orrequiringCircleT Construction, Inc., by meansproscribed by Section 8(b)(4)(D) of the Act, to assignthe work in dispute ina manner inconsistentwith theabove determination.